PER CURIAM.
We grant the state’s petition for writ of certiorari and quash the order granting the defendant’s motion to require the victim to participate in a pretrial line up identification. The victim of a crime cannot be compelled to appear at live lineup and identify the person who committed offenses in absence of compelling reasons. State v. Ray, 604 So.2d 1249 (Fla. 4th DCA), rev. denied, 613 So.2d 8 (Fla.1992). We agree with the state that the record does not disclose circumstances that would warrant a lineup in this case.
GLICKSTEIN, POLEN and SHAHOOD, JJ., concur.